Mr. Chief Justice Hollerioh delivered the opinion of the court: Claimant seeks to recover the sum of Fifty-eight Dollars . and Thirty Cents ($58.30) for oil sold to the respondent and delivered at the Vandalia State Farm on January 14, 1933. The superintendent of the institution admits that the oil was received in good condition, and states that the invoices were never vouchered. It is stipulated that the amount due is Fifty-eight Dollars and Thirty Cents ($58.30), and an award is therefore entered in favor of the claimant for that amount.